Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 12-15, 19-20, 22-25, and 29-36 are pending. Claims 3-11, 16-18, 21, 26-28 are cancelled.  Claims 35-36 are added. Claims 1-2, 12-14, 19-20, 22-24 and 31-32 are amended.
Response to Arguments
Applicant’s arguments, filed 03/21/2022, with respect to the 101 rejection have been considered but are not persuasive. 
Applicant argues, on pages 11, that claim 1 is not directed to a judicial exception and that claim 1 should not be interpreted as organizing human activity but instead should be interpreted as generating a user interface to display information, including updated information with remedial dispatch matters generated based on real time tracked information for freight shipping itineraries. 
Examiner respectfully disagrees. The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal interactions between people, or a commercial interaction (sales activity or behavior) such as managing an itinerary of shipments. Applicant’s own specification (Par. 0008-0009, as published) states that several people are required to manage deliveries and that there exists a need to manage these matters such that businesses can handle many clients at a time (e.g. managing personal interactions and commercial interactions). 
Applicant further argues, on page 11-13, that the fact that the improved GUI recited by claim 1 maybe be used to aid human business does not show that the claim is directed to patent in-eligible subject matter because of Example 37 which is using an interface for personal or enterprise-based business but still provides utility. Applicant further argues that page 10 of the specification makes it clear that the ability to arrange dispatch matters based on one or more common aspects among the dispatch matters, identified based on one or more parameters in user input, represents an improvement to the functionality of a computing device.
Examiner respectfully disagrees. The specification mentions the GUI (in par. 0034-0038, as published) at a high level of generality without any recitation of improvements to technology or technical field. The graphical user interface is a generic interface used for displaying dispatch matters based on a user’s input/selection. In Contrast, Example 37, integrates the judicial exception into a practical application because they recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Here, as applicant’s own specification states (par. 0009, as published), the alleged improvement is to the managing of shipping matters, and not a computing device.
Applicant argues, on page 13, that Claim 1 further represents an improvement to the functionality of a computing device by reciting tracking freight operation events in real time, identifying an exception event in the tracked events for a particular freight shipping itinerary, automatically adding a remedial dispatch matter to the particular freight shipping itinerary, and updating the GUI to display the updated shipping itinerary.
Examiner respectfully disagrees. The ‘reciting tracking freight operation events in real time, identifying an exception event in the tracked events for a particular freight shipping itinerary, automatically adding a remedial dispatch matter to the particular freight shipping itinerary, and ... display the updated shipping itinerary.” Is all considered part of the abstract idea. The additional elements are analyzed in step 2A Prong Two. These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment.
Applicant argues on page 13-14, that when the additional elements are considered individually and as a whole the claim is more than a drafting effort designed to monopolize the exception and improvement to the functionality of a computer system. 
Examiner respectfully disagrees. As mentioned above, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment. Furthermore, they do not provide and improvement to the functionality of a computer system as previously stated.
Therefore, the claims are still ineligible under 101. Examiner has updated the 101 rejection below.
Applicant’s arguments, filed 03/21/2022, with respect to the art rejection have been considered but are not persuasive. 
Applicant argues, on page 15, that there is no evidence in the cited portions of Lozito of "each dispatch matter, of the plurality of dispatch matters, comprises a step required for completing a shipment represented by the associated freight shipping itinerary", as recited by Claim 1.
Examiner respectfully disagrees. Lozito, in par. 0007, teaches a display of statuses (i.e. dispatch matters) for each shipping transaction which include pickup date and delivery date. These are required steps for completing a shipment.
Applicant argues, on page 16, that there is no evidence in the cited portions of Lozito and Tung of at least "based on automatically identifying the exception event, automatically adding a remedial dispatch matter to the particular freight shipping itinerary to produce an updated particular freight shipping itinerary; and automatically updating the graphical user interface to display the updated particular freight shipping itinerary" recited by Claim 1, as amended.
Examiner respectfully disagrees. Lozito in par. 0005, teaches a graphical dashboard user interface that displays statuses and live updates. Lozito, in par. 0089, teaches an Alarms tab that can be set to trigger based on an appointment delay (i.e. exception event) and that the alarms are tied to all orders currently being monitored and displayed in the status menus. Lozito does not teach but Tung, in Par. 0044, teaches that when there is an exception event the system can notify the parties to take appropriate action (i.e remedial dispatch matter). Lozito in view of Tung teaches the new limitations of claim 1. 
The 103 rejection has been updated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 12-15, 19-20, 22-25, and 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 is directed to a series of steps, and therefore is a process.
Claim 19 is directed to a system with multiple components, and therefore is a machine.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
A ... method comprising: automatically maintaining, by a computing device, a plurality of freight shipping itineraries; 
automatically maintaining, ..., a plurality of dispatch matters comprising, for each freight shipping itinerary of the plurality of freight shipping itineraries, an associated collection of dispatch matters comprising two or more dispatch matters; 
wherein each dispatch matter, of the plurality of dispatch matters, comprises a step required for completing a shipment represented by the associated freight shipping itinerary; 
automatically displaying, ... the plurality of dispatch matters for the plurality of freight shipping itineraries; 
receiving user input that comprises one or more parameters of freight shipping itineraries; 
wherein said automatically displaying the plurality of dispatch matters comprises automatically arranging, ..., representations of the plurality of dispatch matters based on one or more common aspects, of the one or more parameters, among the plurality of dispatch matters, 
tracking, in real time, one or more freight operation events, the one or more freight operation events corresponding to a particular freight shipping itinerary of the plurality of freight shipping itineraries; 
automatically identifying, based on the tracked one or more freight operation events, an exception event; 
based on automatically identifying the exception event, automatically adding a remedial dispatch matter to the particular freight shipping itinerary to produce an updated particular freight shipping itinerary; and
 automatically updating ... to display the updated particular freight shipping itinerary.

The limitations of Claim 19 recites:
	...
automatically maintaining a plurality of freight shipping itineraries; 
automatically maintaining, ..., a plurality of dispatch matters comprising, for each freight shipping itinerary of the plurality of freight shipping itineraries, an associated collection of dispatch matters comprising two or more dispatch matters; 
wherein each dispatch matter, of the plurality of dispatch matters, comprises a step required for completing a shipment represented by the associated freight shipping itinerary; 
automatically displaying, ... the plurality of dispatch matters for the plurality of freight shipping itineraries; 
receiving user input that comprises one or more parameters of freight shipping itineraries; 
wherein said automatically displaying the plurality of dispatch matters comprises automatically arranging, ..., representations of the plurality of dispatch matters based on one or more common aspects, of the one or more parameters, among the plurality of dispatch matters;
tracking, in real time, one or more freight operation events, the one or more freight operation events corresponding to a particular freight shipping itinerary of the plurality of freight shipping itineraries; 
automatically identifying, based on the tracked one or more freight operation events, an exception event, 4Ser. No. 15/808,738 filed November 9, 2017 Coyle, et al. - GAU 3628 (Manejwala) Docket No. 60528-0017 
based on automatically identifying the exception event, automatically adding a remedial dispatch matter to the particular freight shipping itinerary to produce an updated particular freight shipping itinerary; and 
automatically updating ... to display the updated particular freight shipping itinerary.  

The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal interactions between people, or a commercial interaction (sales activity or behavior) such as managing an itinerary of shipments. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
Computer
Computing device
Electronic display communicatively connected to the computing device
Graphical user interface
Claim 19:
A system comprising: 
one or more computing devices communicatively connected to an electronic display; and wherein the one or more computing devices are configured to perform

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Accordingly, the claims are directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2, 12-15, 20, 22-25, and 29-36 further recite the same abstract ideas recited in Claim 1 and 19, respectively. The following limitations further limit the abstract idea as explained above:
Claim 2: The ... method of claim 1, wherein said automatically arranging the representations of the plurality of dispatch matters comprises arranging the representations based, at least in part, on a complex filtering parameter based on one or more of:  dispatch matter type, dispatch matter client, or dispatch matter due date.
Claim 12: The ... method of claim 1, further comprising: 
changing the particular freight shipping itinerary based on the one or more freight operation events, tracked in real time; and 
displaying, ... , information reflecting the change to the particular freight shipping itinerary.  
Claim 13: The computer-executed method of claim 12, further comprising: 
... , displaying the plurality of dispatch matters, in real time based on said identifying the exception event.  
Claim 14: The method of claim 13, wherein the remedial dispatch matter corresponds to an event for addressing the exception event.  
Claim 15: The method of claim 1, further comprising: wherein the plurality of dispatch matters is a first plurality of dispatch matters; assigning the first plurality of dispatch matters to a first user of a plurality of users; 3Ser. No. 15/808,738 filed November 9, 2017Coyle, et al. - GAU 3628 (Manejwala)Docket No. 60528-0017wherein a second plurality of dispatch matters, other than the first plurality of dispatch matters, is assigned to a second user of the plurality of users.  
Claim 20: ... of claim 19, wherein said automatically arranging the representations of the plurality of dispatch matters comprises arranging the representations based, at least in part, on a complex filtering parameter based on one or more of: dispatch matter type, dispatch matter client, or dispatch matter due date.
Claim 22: ... of claim 19, ...: 
changing the particular freight shipping itinerary based on the one or more freight operation events, tracked in real time; and 
displaying,..., information reflecting the change to the particular freight shipping itinerary.  
Claim 23: ... of claim 22, ...: 
..., displaying the plurality of dispatch matters, in real time based on said identifying the exception event.  
Claim 24: The system of claim 23, wherein the remedial dispatch matter corresponds to an event for addressing the exception event.  
Claim 25: ... of claim 19, ...: 
wherein the plurality of dispatch matters is a first plurality of dispatch matters; 
assigning the first plurality of dispatch matters to a first user of a plurality of users; 
wherein a second plurality of dispatch matters, other than the first plurality of dispatch matters  
Claim 29: The ... method of Claim 1, wherein the plurality of dispatch matters comprises less than all dispatch matters associated with the plurality of freight shipping itineraries.  
Claim 30: The ... method of Claim 1, wherein said automatically arranging, ..., the representations of the plurality of dispatch matters comprises arranging the representations of the plurality of dispatch matters into multiple groups of dispatch matters based on multiple common aspects among the plurality of dispatch matters.  
Claim 31: The ... method of Claim 1, further comprising: 
prior to ... displaying the plurality of dispatch matters, automatically displaying, ... , two or more dispatch matters, associated with the plurality of freight shipping itineraries, according to a particular arrangement that is a different arrangement than results from said automatically arranging the representations of the plurality of dispatch matters;    
wherein the particular arrangement comprises grouping representations of the two or more dispatch matters according to an associated freight shipping itinerary of the plurality of freight shipping itineraries.  
Claim 32: The ... method of Claim 1, wherein the one or more parameters comprises one or more of: due date, client, client status, matter status, time until associated freight arrives at a location, fee payment, contemporaneous location of associated freight, last available location of associated freight, starting location of associated freight, end location of associated freight, location of a customs agency, overdue status, associated shipment, associated purchase order.
Claim 33: The ... method of Claim 1, wherein said automatically arranging the representations of the plurality of dispatch matters comprises one or more of: 
sorting the representations of the plurality of dispatch matters; placing the representations of the plurality of dispatch matters on a timeline; or placing the representations of the plurality of dispatch matters in a flowchart.  
Claim 34: The ... method of Claim 1, wherein each freight shipping itinerary, of the plurality of freight shipping itineraries, corresponds to an associated shipment of goods.  
Claim 35: The ... method of Claim 1, further comprising: 
automatically generating a collection of dispatch matters, for the particular freight shipping itinerary, based on historical data storing dispatch matters for historical freight shipping itineraries; 
wherein said automatically generating said collection of dispatch matters is performed based, at least in part, on analyzing the historical data to identify one or more of:
(a) new dispatch matters for previous deliveries, 
(b) historical user preference, or 
(c) actions associated with previous freight shipping itineraries that are relevant to the particular freight shipping itinerary.
Claim 36: ... of claim 19, ... : 
automatically generating a collection of dispatch matters, for the particular freight shipping itinerary, based on historical data storing dispatch matters for historical freight shipping itineraries; 
wherein said automatically generating said collection of dispatch matters is performed based, at least in part, on analyzing the historical data to identify one or more of:
(a) new dispatch matters for previous deliveries, 
(b) historical user preference, or 
(c) actions associated with previous freight shipping itineraries that are relevant to the particular freight shipping itinerary.

As explained above, The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal interactions between people, or a commercial interaction (sales activity or behavior) such as managing an itinerary of shipments.   
There are no further additional elements recited in dependent claims (apart from those already recited and analyzed above in the independent claims) that change the character of the limitations. Therefore, the claims are directed to ineligible subject matter

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 12-15, 19-20, 22-25, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lozito (US 2017/0053228A1) and in further view of Tung (US 2009/0259513 A1).

Claim 1: Lozito teaches A computer-executed method comprising: automatically maintaining, by a computing device, a plurality of freight shipping itineraries (Lozito, Par. 0005); 

	Lozito, in par. 0005, teaches a processor and memory (i.e. computing device) configured to display a graphical dashboard user interface to display statuses of a plurality of shipping transactions.

automatically maintaining, by the computing device, a plurality of dispatch matters comprising, for each freight shipping itinerary of the plurality of freight shipping itineraries, an associated collection of dispatch matters comprising two or more dispatch matters (Lozito, Par. 0005); 

Lozito, in par. 0005, teaches displaying statuses (i.e. dispatch matters) of a plurality of shipping transactions (i.e. collection of dispatch matters comprising two or more dispatch matters).

wherein each dispatch matter, of the plurality of dispatch matters, comprises a step required for completing a shipment represented by the associated freight shipping itinerary; (Lozito, Par. 0007)

Lozito, in Par. 0007, teaches statuses (i.e. dispatch matters) comprise pickup date, delivery date etc. (i.e. step required to complete a shipment). 

automatically displaying, on an electronic display communicatively connected to the computing device, a graphical user interface comprising the plurality of dispatch matters for the plurality of freight shipping itineraries; (Lozito, Par. 0065-0066)

Lozito, in Par. 0065-0066, teaches the devices with displays using the web-based interface.  

receiving user input that comprises one or more parameters of freight shipping itineraries; (Lozito, Par. 0005-0006)

Lozito, in Par. 0005-0006, teaches the ability to receive inputs to control privileges and display settings and a cursor input to get more information (i.e. parameters) regarding a status (i.e. dispatch matter).

wherein said automatically displaying the plurality of dispatch matters comprises automatically arranging, by the computing device, representations of the plurality of dispatch matters based on one or more common aspects, of the one or more parameters, among the plurality of dispatch matters, (Lozito, Par. 0008)

Lozito, in Par. 0008, teaches filtering displays of the status (i.e. arranging by common aspects).

tracking, in real time, one or more freight operation events, the one or more freight operation events corresponding to a particular freight shipping itinerary of the plurality of freight shipping itineraries; (Lozito, Par. 0005)

Lozito, in par. 0005, teaches live updates of the status of the current shipping transactions.

automatically identifying, based on the tracked one or more freight operation events, an exception event; (Lozito, Par. 0089)

Lozito, in par. 0089, teaches an Alarms tab that can be set to trigger based on an appointment delay (i.e. exception event) and that the alarms are tied to all orders currently being monitored and displayed in the status menus.
While Lozito teaches as mentioned above Lozito does not teach but Tung teaches

based on automatically identifying the exception event, automatically adding a remedial dispatch matter to the particular freight shipping itinerary to produce an updated particular freight shipping itinerary; and (Tung, par. 0044, 0006)
 automatically updating the graphical user interface to display the updated particular freight shipping itinerary. (Tung, par. 0044, 0040, 0006)

Tung, in Par. 0044, teaches that when there is an exception event the system can notify the parties to take appropriate action (i.e remedial dispatch matter) and system can further revise future plan (0006).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the alerting of delays (i.e. exception event) and the live updates in the user interface of Lozito to include notifying for parties to take an appropriate action based on exception events (i.e remedial dispatch matter), as taught by Tung, in order to provide appropriate guidance based upon its knowledge of the event and typical milestone sequences. (Tung, Par. 0044)

Claim 2: Lozito in view of Tung teaches The computer-executed method of claim 1, Lozito further teaches wherein said automatically arranging the representations of the plurality of dispatch matters comprises arranging the representations based, at least in part, on a complex filtering parameter based on one or more of:  dispatch matter type, dispatch matter client, or dispatch matter due date. (Lozito, Par. 0010)

	Lozito, in Par. 0010, teaches filtering based on a category of each status (i.e. dispatch matter type)

Claim 12: Lozito in view of Tung teaches The computer-executed method of claim 1, further comprising: 
changing the particular freight shipping itinerary based on the one or more freight operation events, tracked in real tim(Lozito, Par. 0005)
displaying, on the graphical user interface, information reflecting the change to the particular freight shipping itinerary.  (Lozito, Par. 0005)

Lozito, in par. 0005, teaches that the display of statuses includes regularly updating the current location status with live updates.

Claim 13: Lozito in view of Tung teaches The computer-executed method of claim 12, Lozito further teaches further comprising: 
updating the graphical user interface, displaying the plurality of dispatch matters, in real time based on said identifying the exception event.  (Lozito, Par. 0089)

As mentioned above in claim 1, Lozito, in par. 0089, teaches an Alarms tab that can be set to trigger based on an appointment delay (i.e. exception event) and that the alarms are tied to all orders currently being monitored and displayed in the status menus.

Claim 14: Lozito in view of Tung teaches The method of claim 13, Tung further teaches wherein the remedial dispatch matter corresponds to an event for addressing the exception event.  

	Tung, in Par. 0044, teaches that the system can notify the party or parties to take appropriate action and based upon its knowledge of the predefined event and milestone sequence, the system can detect illogical shipping sequences when there are event or milestone occurrences that violate the parties predefined event and milestone relationships. The monitoring function can send other types of alerts to notify parties of other types of exceptions. The system can thus help parties monitor the shipment flow and be sure that all information being provided is correct. Further, as shown in 0040 and 0006, system can then revise future plans.
	See above rationale to combine.

Claim 15: Lozito in view of Tung teaches The method of claim 1, Lozito teaches further comprising: 
wherein the plurality of dispatch matters is a first plurality of dispatch matters; (Lozito, Par. 0049)
assigning the first plurality of dispatch matters to a first user of a plurality of users; (Lozito, Par. 0049)3Ser. No. 15/808,738 filed November 9, 2017Coyle, et al. – GAU 3628 (Manejwala)

Lozito, in Par. 0049, teaches that the statuses can (i.e. dispatch matters) can be viewed from each party (first and second pluralities) perspective such as a shipper, a broker, a carrier, or a receiver.
Lozito does not teach but Tung teaches
Docket No. 60528-0017wherein a second plurality of dispatch matters, other than the first plurality of dispatch matters, is assigned to a second user of the plurality of users. (Tung, Par. 0028-0030) 

Tung, in Par. 0028-0030, teaches that users are subscribed select milestones/events (i.e. dispatch matters) related to shipping so that they can be alerted to certain milestones/events only.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include allowing a user to subscribe to specific dispatch matters as taught by Tung in the system of Lozito, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

  
Claims 19-20 and 22-25
Claim 19-20 and 22-25 are directed to a system . Claim 19-20 and 22-25 recite limitations that are parallel in nature as those addressed above for claims 1-2 and 12-15 which is directed towards a method. Claim 19-20 and 22-25 are therefore rejected for the same reasons as set forth above for claim 19-20 and 22-25, respectively. 
  
Claim 29: Lozito in view of Tung teaches The computer-executed method of Claim 1, Lozito teaches wherein the plurality of dispatch matters comprises less than all dispatch matters associated with the plurality of freight shipping itineraries. (Lozito, Par. 0008-0010)

 Lozito, in Par. 0008-0010, teaches that the filter allows a user to display a portion of the total statuses (e.g. by location or by type of status)

Claim 30: Lozito in view of Tung teaches The computer-executed method of Claim 1, Lozito teaches wherein said automatically arranging, by the computing device, the representations of the plurality of dispatch matters comprises arranging the representations of the plurality of dispatch matters into multiple groups of dispatch matters based on multiple common aspects among the plurality of dispatch matters.  (Lozito, Par. 0077 and Fig. 9)

Lozito, in par. 0077 and Fig. 9, teach that a report menu can allow a user to filter by shipper, brokers carrier, pay to, etc (i.e. common aspects) to view multiple groups of statuses (e.g. origin city, delivery date, bill rate, etc) (i.e. dispatch matters). 


Claim 31: Lozito in view of Tung teaches The computer-executed method of Claim 1, further comprising: 
prior to the graphical user interface displaying the plurality of dispatch matters, automatically displaying, in the graphical user interface, two or more dispatch matters, associated with the plurality of freight shipping itineraries, according to a particular arrangement that is a different arrangement than results from said automatically arranging the representations of the plurality of dispatch matters; 6Ser. No. 15/808,738 filed November 9, 2017 Coyle, et al. - GAU 3628 (Manejwala) Docket No. 60528-0017  (Lozito, Par. 0011 and 0073)
wherein the particular arrangement comprises grouping representations of the two or more dispatch matters according to an associated freight shipping itinerary of the plurality of freight shipping itineraries.  (Lozito, Par. 0011 and 0073)

Lozito, in par. 0011, teaches preselected filters. Lozito, in par. 0073 teaches that customized filter tags can be used (e.g. a different arrangement than results from automatically arranging)

Claim 32: Lozito in view of Tung teaches The computer-executed method of Claim 1, wherein the one or more parameters comprises one or more of: 
due date, (Lozito, par. 0005-0007: delivery date)
client, 
client status, 
matter status, (Lozito, par. 0005-0007: live update)
time until associated freight arrives at a location, (Lozito, par. 0005-0007: delivery date)
fee payment, contemporaneous location of associated freight, 
last available location of associated freight, 
starting location of associated freight, 
end location of associated freight, (Lozito, par. 0005-0007: destination city)
location of a customs agency, 
overdue status, 
associated shipment, 
associated purchase order. 

Lozito, in Par. 0005-0006, teaches the ability to receive inputs to control privileges and display settings and a cursor input to get more information (i.e. parameters) regarding a status (i.e. dispatch matter). Lozito in par. 0007 teaches a list of many statuses that are available for the user to select more information about and filter with their input.

 
Claim 33: Lozito in view of Tung teaches The computer-executed method of Claim 1, wherein said automatically arranging the representations of the plurality of dispatch matters comprises one or more of: 
sorting the representations of the plurality of dispatch matters; placing the representations of the plurality of dispatch matters on a timeline; or placing the representations of the plurality of dispatch matters in a flowchart.  (Lozito, Par. 0074 and Fig. 4)

Lozito, in Par. 0074 and Fig. 4, teaches that order can be filtered by partner or time period.

Claim 34: Lozito in view of Tung teaches The computer-executed method of Claim 1, wherein each freight shipping itinerary, of the plurality of freight shipping itineraries, corresponds to an associated shipment of goods.  (Lozito, Par. 0049)

(Lozito, Par. 0049: shipment of goods)

Claim 35: Lozito in view of Tung teaches The computer-executed method of Claim 1, further comprising: 
automatically generating a collection of dispatch matters, for the particular freight shipping itinerary, (Lozito, Par. 005) 

Lozito, in Par. 0005, teaches the displaying and continuous updating of statuses of shipping transactions.
Lozito does not teach but Tung further teaches

based on historical data storing dispatch matters for historical freight shipping itineraries; (Tung Par. 0041)
wherein said automatically generating said collection of dispatch matters is performed based, at least in part, on analyzing the historical data to identify one or more of:
(a) new dispatch matters for previous deliveries, 
(b) historical user preference, or 
(c) actions associated with previous freight shipping itineraries that are relevant to the particular freight shipping itinerary.  (Tung, Par. 0041)

Tung, in Par. 0041, teaches that the system can process and analyze historical data of previous shipping cycles to learn and understand the relationships between events, occurrence times, and patterns. The system can analyze the historical database to learn the event and milestone relationships, time occurrences and patterns.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the displaying and updating of statuses of shipping transactions of Lozito to include analyzing historical data of previous shipments, as taught by Tung, in order to provide a more accurate understanding of shipment plans as well as a more accurate expectation of the upcoming events (Tung, Par. 0041)

Claims 36
Claim 36 recites limitations that are parallel in nature as those addressed above for claim 35 but is dependent on claims 19. Claim 35 is therefore rejected for the same reasons as set forth above for claims 36.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/
Examiner, Art Unit 3628                                                                                                                                                                                         
/GEORGE CHEN/Primary Examiner, Art Unit 3628